Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner's Amendment
	
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Joe Liebeschuetz on May 27, 2021.

2.	The application has been amended as follows: 
	In the claims:
 	In claim 16, line 6, the phrase “light chain variable regions” has been replaced with the phrase “light chain variable region”.

	In claim 23, line 1, the phrase “antibody drug” has been replaced with the phrase “antibody-drug”.

	Claims 28-32 and 46-50 have been canceled.

Conclusion

3.	Claims 16, 19-25, 27 and 34-45 have been allowed.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully,						
Brad Duffy
Examiner, Art Unit 1643

/Brad Duffy/
Primary Examiner, Art Unit 1643
May 27, 2021